

 Bowen FM
 

--------------------------------------------------------------------------------

 
Clenergen Corporation
 
5379 Lyons Road, Suite 301
 
Coconut Creek, Florida 33073
 
 USA
 

 
January 24, 2011

 
Dear Mark
 
Consultancy Agreement
 
Further to our recent discussions, I write to confirm the terms and conditions
upon which Bowen Financial Management Limited ("the Consultant") agrees provide
continuing consultancy services to Clenergen Corporation ("the Company"):
 
1.
TERM

 
This agreement will be effective 7th April 2010 and will supercede any other
consulting agreements that may have been entered into between the Consultant,
Tim Bowen or the Company. It will be for an initial period of 12 months to 31
March 2011, unless terminated by either party giving three months notice in
writing delivered to the other party at the last known trading address or
registered office of the other company.  Both parties agree to review the
agreement during March 2011 with a view to either entering into a new agreement
or extending this agreement.
 
2.
CONSULTANCY SERVICES

 
The Consultant will provide general senior management services to the Company.
The services provided will include, but not be limited to, those associated with
acting as CEO for the Company, including but not limited to:-
 
 
·
Working with the chairman of the Company to raise investment including creating
suitable financial marketing collateral to support investor meetings.

 
 
·
Overseeing the operational roll out of projects and driving them to
profitability. This will include the recruitment of senior personnel and the
setting of key objectives.

 
 
·
Working closely with senior management to ensure more accurate, timely reporting
is achieved and ensuring that USA SEC reporting requirements are met.

 
 
·
Introducing controls and procedures appropriate for a public company.

 
3.
CONTACT

 
During the term of the agreement, the Consultant will fully and adequately
report to Mark Quinn, Chairman of the Company, in the performance of its duties.
 
Bowen Financial Management Limited, Hedgerows, 9 Manor Lane, Gerrards Cross,
Bucks, SL9 7NH, UK, Tel: 07973 668818
Registered in England and Wales No 7042821

 

--------------------------------------------------------------------------------

 


 Bowen FM
 

--------------------------------------------------------------------------------

 
  4.
STATUS

 
4.1
The parties declare that it is their intention that the services to be performed
under this agreement may be carried out by any employee of the Consultant (such
employee however to be a suitably qualified and experienced individual as well
as having experience of bringing a company to London’s AIM stock market and that
the work shall be carried out both at the offices of the Consultant and at the
international offices of the Company. No employee of the Consultant shall be
deemed to be an employee, agent or partner of the Company. It is agreed that the
Consultant shall be responsible for all tax liabilities and national insurance
or other similar contributions in respect of its own employees and the
Consultant agrees, in relation to all of its employees, to indemnify the Company
against all demands for income tax, national insurance contribution, penalties
and interest made against them in respect of the Consultant’s services
hereunder.

 
4.2
Whilst all due skill and care will be exercised by the Consultant in carrying
out the services for the Company, the Consultant is not registered as an
business consultancy practice and does not carry professional indemnity
insurance in respect of its work. The Company agrees that it will not hold the
Consultant or any of its employees liable in any way and indemnifies the
Consultant in full against all and any liabilities arising in the course of
carrying out the services hereunder for the Company. The Company acknowledges
that the Consultant is not regulated.

 
5.
TERMS AND PAYMENT

 
5.1
The Consultant will invoice the Company at the rate of £10,000 per month (the
“Full Rate”) (or at the corresponding pro rata amount) at the start of each
month. The Company agrees to make payment within 7 calendar days of each invoice
date. In additional the Consultant will be entitled to enjoy UK public holidays
and up to 5 weeks paid holiday (on a pro rata basis) per annum.

 
5.2
However, the Consultant and the Company recognize that that the level of payment
for consultancy services may be varied by mutual consent (including an exchange
of e-mails) and due to cash flow constraints the payment of the Full Rate may
not always be payable. It is currently envisaged that the Company will be able
to pay according to the following table:

 
Month
 
Monthly Fee
 
April to October 2010
  £ 3,500  
November
  £ 5,000  
December
  £ 6,000  
January 2011
  £ 7,000  
February 2011
  £ 8,000  
March 2011
  £ 9,000  

 
Bowen Financial Management Limited, Hedgerows, 9 Manor Lane, Gerrards Cross,
Bucks, SL9 7NH, UK, Tel: 07973 668818
Registered in England and Wales No 7042821

 

--------------------------------------------------------------------------------

 


 Bowen FM
 

--------------------------------------------------------------------------------

 

6.
TRAVELLING EXPENSES

 
The Company will reimburse reasonable travelling and other out-of-pocket
expenses to the Consultant, in line with the Company expense policy from time to
time.
 
7.
CONFIDENTIAL INFORMATION

 
7.1           Both parties agree that they will at all times (both during the
term of this agreement and after its termination) keep confidential, and will
not use (other than strictly for the purposes of this agreement) and will not
without the prior written consent of the other party disclose to any third party
any confidential information, unless the information:
 
 
·
was public knowledge or already known to the receiving party at the time of
disclosure; or

 
 
·
subsequently becomes public knowledge other than by breach of this agreement; or

 
 
·
subsequently comes lawfully into the possession of the receiving party from a
third party;

 
 
·
is required to be disclosed by any public or government authority.

 
7.2
To the extent necessary to implement the provisions of this agreement each party
may disclose confidential information to any of its employees.

 
7.3
All documents and other records (in whatever form) containing confidential
information received from the other party shall be returned promptly to the
other party on termination of this agreement.

 
7.4
These restrictions shall continue to apply after the termination of this
agreement for a period of one year.

8.
LAW

 
1.1
This Agreement constitutes the entire agreement between the parties and is
governed by the laws of England and Wales. The parties hereby submit to the
exclusive jurisdiction of the English courts.

 
I would be grateful if you could sign the duplicate copies of this agreement to
indicate acceptance of these terms and return both copies to me. I will then
countersign both copies and return one copy to you for your records.
 
Yours sincerely
 
/s/ Tim Bowen
 
Tim Bowen, Director (for and on behalf of Bowen Financial Management Limited)

 
I acknowledge receipt of the above agreement and hereby agree to the terms and
conditions contained therein.
 
/s/Mark Quinn
 
Mark Quinn, Executive Chairman (for and on behalf of Clenergen Corporation)

 
Bowen Financial Management Limited, Hedgerows, 9 Manor Lane, Gerrards Cross,
Bucks, SL9 7NH, UK, Tel: 07973 668818
Registered in England and Wales No 7042821

 

--------------------------------------------------------------------------------

 
